              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

TERRANCE J. SHAW,

                     Plaintiff,                    Case No. 18-CV-140-JPS

v.

KEVIN ANDERSON, RONALD
EDWARDS, SPENCER ABBOTT,                                          ORDER
PAUL S. KEMPER, STEVEN
JOHNSON, and JASON ALDANA,

                     Defendants.


       On January 26, 2018, Plaintiff, who is incarcerated at Racine

Correctional Institution (“RCI”), filed a pro se complaint under 42 U.S.C. §

1983, alleging that his civil rights were violated. (Docket #1). The crux of

Plaintiff’s complaint is that because of his hypertrophic arthritis, he has a

special handling order in his medical file for use of leather (as opposed to

metal) restraints during transport. Despite this order, several officers

transported him on several occasions using metal restraints.

       The Court screened Plaintiff’s complaint and allowed him to proceed

on a claim of deliberate indifference to his serious medical needs, in

violation of the Eighth Amendment, against Defendants Ronald Edwards

(“Edwards”) and Spencer Abbott (“Abbott”). (Docket #13 at 4–5). Plaintiff

then filed an amended complaint. (Docket #20). The Court screened the

amended complaint and allowed Plaintiff to proceed against several

additional defendants: Paul Kemper (“Kemper”), Deputy Warden S.

Johnson (“Johnson”), Security Director Aldana (“Aldana”), and Captain

Anderson (“Anderson”). (Docket #21).
       On February 15, 2019, Plaintiff filed a motion for leave to file a

second amended complaint. (Docket #27). He explains that on January 22,

2019, he received interrogatory responses from Defendants that included

information about three additional officers who were involved in the events

alleged in this lawsuit: Anthony White (“White”), Peter Decker (“Decker”),

and Michael Fenkl (“Fenkl”).1 Id. He claims not to have known the identities

of these officers prior to receiving Defendants’ discovery responses. Id. In

his proposed second amended complaint, Plaintiff alleges that each of these

three officers were at some point involved in transporting him with metal

restraints, despite their knowledge of Plaintiff’s medical restriction

requiring only leather restraints be used on him. (Docket #27-1 at 2–3). The

currently-named Defendants do not object to Plaintiff’s request for leave to

amend his complaint. (Docket #31).

       Under the lenient standard of review applied at screening, the Court

finds that Plaintiff may proceed on an Eighth Amendment claim of

deliberate indifference to his medical needs against White, Decker, and

Fenkl, in addition to the defendants already named in this case. 28 U.S.C. §

1915A. Plaintiff’s motion for leave to file a second amended complaint will

be granted, and the second amended complaint will become the operative

pleading. (Docket #27-1).

       In light of this amendment, the Court would typically order service

on the newly-named defendants under the informal service agreement

between the Wisconsin Department of Justice (“WDOJ”) and this Court.

That agreement permits defendants sixty days to file a responsive pleading.



       1 Plaintiff also implies that he seeks to add Ronald Edwards, but Edwards
is already a defendant in this case.


                                  Page 2 of 4
However, the WDOJ indicated, in response to Plaintiff’s motion to file a

second amended complaint, that if the Court were to grant Plaintiff’s

motion, the WDOJ as counsel for the new defendants would like discovery

reopened and the dispositive motion deadline (currently set for March 1,

2019) extended. (Docket #29). The Court will treat this motion as having

been filed on behalf of the newly-named defendants and, finding the

request reasonable, will grant it. The discovery cutoff date will be extended

to April 15, 2019, and the dispositive motion deadline will be extended to

June 1, 2019. Plaintiff’s motion to stay the summary judgment deadline,

(Docket #28), will be denied as moot.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to file a second

amended complaint (Docket #27) be and the same is hereby GRANTED.

The second amended complaint, (Docket #27-1), shall be the operative

pleading in this matter;

       IT IS FURTHER ORDERED that Defendants’ motion to stay the

dispositive motion deadline and reopen discovery (Docket #29) be and the

same is hereby GRANTED in part, insofar as the discovery and dispositive

motions deadlines will both be extended. The discovery cutoff date will be

extended to April 15, 2019, and the dispositive motion deadline will be

extended to June 3, 2019; and

       IT IS FURTHER ORDERED that Plaintiff’s motion to stay the

dispositive motion deadline (Docket #28) be and the same is hereby

DENIED as moot.




                                Page 3 of 4
Dated at Milwaukee, Wisconsin, this 1st day of March, 2019.

                          BY THE COURT:



                          ____________________________________
                          J. P. Stadtmueller
                          U.S. District Judge




                        Page 4 of 4
